Title: To George Washington from John Paterson, 14 May 1781
From: Paterson, John
To: Washington, George


                        
                            Sir,
                            West Point May 14th 1781
                        
                        I have to inform your Excellency that, from Intelligence receiv’d but this moment from Colo. Scammell, the
                            Enemy are out in force on this Side Croton, it is reported several Thousand, Capt. Hughes of the Rh. Island Regt was
                            pursued by them, Colo. Scammell with the N. Hamp. Line has march’d—I shall immediately send to the Connecticut Line to
                            hold themselves in readiness to march at a moments warning. I wait your Excellency’s Orders on the Occasion. I am Yr
                            Excellency’s Most Obedt Servt
                        
                            John Paterson
                        
                    